DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 07/21/2022, with respect to the rejection of claims 13-30 have been fully considered and are persuasive.  The rejection of claims 13-30 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each other, and fifth and sixth surfaces connected to the third and fourth surfaces and opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; first and second side portions disposed on the fifth and sixth surfaces of the active area, respectively, to contact the first and second internal electrodes; and first and second external electrodes disposed on the third and fourth surfaces of the active area, respectively, and connected to the first and second internal electrodes, respectively, wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr)” in combination with the other claim limitations. 
Regarding independent claim 24, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each other, and fifth and sixth surfaces connected to the third and fourth surfaces and opposing each other, DB1/ 126651915.13Application No. 16/855,274 the first internal electrode being in contact with the third, fifth, and sixth surfaces, the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; first and second side portions disposed on the fifth and sixth surfaces of the active area, respectively, to contact the first and second internal electrodes; upper and lower cover portions disposed on an upper surface of an uppermost internal electrode and a lower surface of a lowermost internal electrode, respectively, in a stacking direction of the first and second internal electrodes; and first and second external electrodes disposed on the third and fourth surfaces of the active area, respectively, and connected to the first and second internal electrodes, respectively, wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr)” in combination with the other claim limitations. 

Cited Prior Art
SAKURAI et al (US 2019/0237254) teaches relevant prior art in Fig. 1-5.
KIM et al (US 2017/0040111) teaches relevant prior art in [0059].
MIZUNO et al (US 2016/0284471) teaches relevant prior art in Table 1.
Morita et al (US 2015/0036264) teaches relevant art in [0008-0009] and [0027].
Suzuki et al (US 2006/0138590) teaches relevant art in [0138].
Teraoka et al (US 2015/0279565) teaches relevant art in [0043].
HONG et al (US 2016/0196918) teaches relevant art in Fig. 5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848